Name: 2000/285/EC: Commission Decision of 5 April 2000 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs (notified under document number C(2000) 930) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  environmental policy;  animal product;  health;  agri-foodstuffs
 Date Published: 2000-04-14

 Avis juridique important|32000D02852000/285/EC: Commission Decision of 5 April 2000 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs (notified under document number C(2000) 930) (Text with EEA relevance) Official Journal L 094 , 14/04/2000 P. 0043 - 0044Commission Decisionof 5 April 2000amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs(notified under document number C(2000) 930)(Text with EEA relevance)(2000/285/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs(1), as last amended by Directive 98/87/EC(2), and in particular Article 10(e) thereof,Whereas:(1) Feed materials may circulate in the Community only if they are sound, genuine and of merchantable quality. Feed materials must not represent any danger to animal or human health.(2) Commission Decision 91/516/EEC of 9 September 1991(3), establishing a list of ingredients whose use is prohibited in compound feedingstuffs as last amended by Commission Decision 1999/420/EC(4), establishes a list of feed materials whose use is prohibited in compound feedingstuffs.(3) Experience has proven the need to improve the safety of feed materials used in animal nutrition for public and animal health reasons, in particular in the light of recent reports of use in animal nutrition of sludge from plants treating waste waters.(4) No waste collected during and/or resulting from the various phases of the waste-water treatment process (physical, chemical and biological) can be considered as an acceptable source of animal feed, irrespective of any further processing of these wastes and irrespective also of the origin of the waste waters.(5) Although Decision 91/516/EEC prohibits the use of sludge from sewage plants treating waste waters as feed materials in compound feedingstuffs, it does not define the terms "sludge" or "sewage". It is therefore desirable to clarify the text indicating that the prohibition not only applies to the sediments of the "biological treatment" but also to other wastes collected during the pre-treatment as well as other physical and chemical treatments of the waste water. Moreover it is necessary to point out that the word "sewage" does not refer only to waste water from municipal effluents but also to other waste water, including those from animal product processing plants' own water treatment plants.(6) Council Directive 90/667/EEC of 27 November 1990, laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC(5), lays down the requirements for animal-waste processing plants.(7) Council Directive 91/271/EEC of 21 May 1991 concerning urban waste-water treatment(6), defines the terms "urban waste water", "domestic waste water" and "industrial waste water".(8) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption(7), establishes the requirements for considering water as "wholesome and clean".(9) Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(8), specifies that "clean seawater" shall be free from microbiological contamination, harmful substances and/or toxic marine plankton in such quantities as may affect the health quality of fishery products.(10) The present provisions are provisional and should be reviewed in the light of a future amendment of Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector and amending Directives 70/524/EEC, 74/63/EEC, 79/373/EEC and 82/471/EEC(9); such an amendment could provide the conditions for approving manufacturers of certain feed materials.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DECISION:Article 1Point 5 of the Annex to Decision 91/516/EEC is replaced by the following text:"5. All wastes obtained from the various phases of the urban, domestic and industrial waste water(10) treatment process, irrespective of any further processing of these wastes and irrespective also of the origin of the waste waters.The term 'waste water' does not refer to 'process water', i.e. water from independent conduits integrated in food or feed industries; where these conduits are supplied with water, this must be wholesome and clean water(11). In the case of fish industries, the conduits concerned might be also supplied with clean seawater(12). Process water shall only carry feedingstuffs or foodstuffs material and shall be technically free from cleaning agents, disinfectants or other substances not authorised by the animal nutrition legislation.Materials of animal origin in the process water shall be treated in accordance with Council Directive 90/667/EEC."Article 2This Decision shall apply with effect from 1 August 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 5 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 86, 6.4.1979, p. 30.(2) OJ L 318, 27.11.1998, p. 43.(3) OJ L 281, 9.10.1991, p. 23.(4) OJ L 162, 18.6.1999, p. 69.(5) OJ L 363, 27.12.1990, p. 51.(6) OJ L 135, 30.5.1991, p. 40.(7) OJ L 330, 5.12.1998, p. 32.(8) OJ L 268, 24.9.1991, p. 15.(9) OJ L 332, 30.12.1995, p. 15.(10) As defined in Article 2 of Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment.(11) As specified in Article 4 of Council Directive 98/83/EC of 3 November 1998 concerning the quality of water intended for human consumption.(12) As defined in Article 2 of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products.